
	
		I
		112th CONGRESS
		1st Session
		H. R. 1012
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Ms. Herrera Beutler
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for a 10-percent reduction in pay for Members
		  of Congress, the President, and the Vice President.
	
	
		1.Short title;
			 findings
			(a)Short
			 TitleThis Act may be cited
			 as the Savings Start With Us Act of
			 2011.
			(b)FindingsCongress
			 finds the following:
				(1)It is important to bring the Nation’s
			 spending under control and balance the budget.
				(2)Taxpayers all over
			 the Nation are making do with less money.
				(3)Congress has asked
			 Federal agencies to make major cuts to their budgets.
				(4)Members of
			 Congress must do their share to cut spending and reduce their salaries.
				2.Reduction in pay for
			 Members of Congress
			(a)ReductionNotwithstanding any other provision of law,
			 the annual rate of pay for each Member of Congress shall be equal to—
				(1)for pay periods occurring during 2013, the
			 applicable rate in effect for pay periods occurring during 2011 reduced by 10
			 percent, rounded to the nearest multiple of $100 (or, if midway between
			 multiples of $100, to the next higher multiple of $100); and
				(2)for subsequent pay periods, the applicable
			 rate during 2013, subject to adjustment under paragraph (2) of section 601(a)
			 of the Legislative Reorganization Act of 1946 (2 U.S.C. 31(2)).
				(b)Member of
			 Congress definedFor purposes
			 of this Act, the term Member of Congress means an individual
			 serving in a position under subparagraph (A), (B), or (C) of section 601(a) of
			 the Legislative Reorganization Act of 1946 (2 U.S.C. 31).
			3.Reduction in pay
			 for President and Vice President
			(a)President
				(1)ReductionSection
			 102 of title 3, United States Code, is amended by striking
			 $400,000 and inserting $360,000.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to pay
			 periods beginning on or after January 1, 2013.
				(b)Vice
			 PresidentNotwithstanding any
			 other provision of law, the per annum rate of salary for the Vice President of
			 the United States shall be equal to—
				(1)for pay periods occurring during 2013, the
			 applicable rate in effect for pay periods occurring during 2011 reduced by 10
			 percent, rounded to the nearest multiple of $100 (or, if midway between
			 multiples of $100, to the next higher multiple of $100); and
				(2)for subsequent pay periods, the applicable
			 rate during 2013, subject to adjustment under section 104(a) of title 3, United
			 States Code.
				
